--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version
 
Employment Agreement


This Employment Agreement (the “Agreement”) is made as of February 1, 2016, by
and between Discovery Laboratories, Inc., a Delaware corporation (the
“Company”), and Craig Fraser (“Executive”), subject to the terms and conditions
defined in this Agreement.


Whereas, the Company and Executive desire that Executive be employed by the
Company to act as the Company’s President and Chief Executive Officer, subject
to the terms and conditions set forth in this Agreement.  Executive’s employment
shall also be subject to such policies and procedures as the Company may from
time to time implement;


Now, Therefore, in consideration of the covenants contained herein, and for
other valuable consideration, the Company and Executive hereby agree as follows:


1.                   Certain Definitions.  Certain definitions used herein shall
have the meanings set forth on Exhibit A attached hereto.


2.                   Term of the Agreement.  The term (“Term”) of this Agreement
shall commence on the date first above written (the “Start Date”) and shall
continue until terminated as provided in Section 7 hereof.  Upon the occurrence
of a Change of Control during the term of this Agreement, including any
amendments hereto, this Agreement shall automatically be extended until the end
of the Effective Period.  On the Date of Termination, Executive acknowledges
that he shall immediately be deemed to have resigned all employment and related
job duties and responsibilities with the Company, including, without limitation
any and all positions on any committees or boards of the Company or any
affiliated company.  Executive agrees to sign all reasonable documentation
evidencing the foregoing as may be presented to Executive for signature by the
Company.


3.                    Executive’s Duties and Obligations.
 
(a)            Duties.  Executive shall serve as the Company’s President and
Chief Executive Officer.  Executive shall (i) report solely to the Board of
Directors of the Company (the “Board”), (ii) be the most senior executive
officer of the Company; (iii) have all other executives and employees report to
him (directly and indirectly); (iv) be responsible for the general management
and affairs of the Company, including but not limited to decisions regarding the
strategic direction of its products and services (with the approval of the
Board) and the hiring, promotion, firing and compensation of its non-officer
employees; and (v) have such other duties, responsibilities and authorities as
are customarily associated with the position of chief executive officer of a
company of the size and nature of the Company, and such additional duties and
responsibilities consistent with his position as may, from time to time, be
assigned to him by the Board.


(b)            Location of Employment.  Executive’s principal place of business
shall be at the Company’s headquarters in Warrington, Pennsylvania.  In
addition, Executive acknowledges and agrees that the performance by Executive of
Executive’s duties shall require frequent travel including, without limitation,
overseas travel from time to time.


(c)            Confidential Information and Inventions Matters.  In
consideration of the covenants contained herein, Executive has executed and
agrees to be bound by the Company’s standard form of Employee Confidentiality,
Assignment of Inventions, Non-Interference and Non-Competition Agreement (the
“Confidentiality Agreement”), a form of which is attached to this Agreement as
Exhibit B.  Executive shall comply at all times with the terms and conditions of
the Confidentiality Agreement and all other reasonable policies of the Company
governing its confidential and proprietary information.
 

--------------------------------------------------------------------------------

4.                   Devotion of Time to Company’s Business.


(a)            Full-Time Efforts.  During Executive’s employment with the
Company, Executive shall devote substantially all of Executive’s time, attention
and efforts to the proper performance of Executive’s implicit and explicit
duties and obligations hereunder to the reasonable satisfaction of the Company.


(b)            No Other Employment.  During Executive’s employment with the
Company, Executive shall not, except as otherwise provided herein, directly or
indirectly, render any services of a commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Board; provided, however, that it shall not be a
violation or breach of this Agreement for Executive to (i) accept speaking or
presentation engagements in exchange for honoraria, (ii) serve on boards of
charitable organizations or participate in charitable, educational, religious or
civic activities, (iii) attend to his and his family’s personal affairs or (iv)
own no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange, so long as such
activities are not adverse to the Company’s interests and do not materially
interfere with the performance of Executive’s duties hereunder.


(c)            Non-Competition During and After Employment.  During the Term and
for 12 months from the Date of Termination, Executive shall not, directly or
indirectly, without the prior written consent of the Company, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity compete with the Company in the business of developing or
commercializing (i) surfactants for research purposes, (ii) any device or system
(including related methods and processes) using, based on, or similar to (a) the
Company’s capillary generation technology or (b) any of the Company’s drug
delivery technologies, or (iii) any product or process developed and
commercialized, or under development, in whole or in part, by the Company during
Executive’s employment.  During the Term and for 12 months from the Date of
Termination, Executive shall not solicit, encourage, induce or endeavor to
entice away from the Company, or otherwise interfere with the relationship of
the Company with, any person who is employed or engaged by the Company as an
employee, consultant or independent contractor or who was so employed or engaged
at any time during the six (6) months preceding the Date of Termination;
provided, that nothing herein shall prevent Executive from engaging in
discussions regarding employment, or employing, any such employee, consultant or
independent contractor (i) if such person shall voluntarily initiate such
discussions without any such solicitation, encouragement, enticement or
inducement prior thereto on the part of Executive or (ii) if such discussions
shall be held as a result of, or any employment shall be the result of, the
response by any such person to a written employment advertisement placed in a
publication of general circulation, general solicitation conducted by executive
search firms, employment agencies or other general employment services, not
directed specifically at any such employee, consultant or independent
contractor.
 
2

--------------------------------------------------------------------------------

(d)            Injunctive Relief.  In the event that Executive breaches any
provisions of Section 4(c) or of the Confidentiality Agreement or there is a
threatened breach thereof, then, in addition to any other rights which the
Company may have, the Company shall be entitled, without the posting of a bond
or other security, to injunctive relief to enforce the restrictions contained
therein.  In the event that an actual proceeding is brought in equity to enforce
the provisions of Section 4(c) or the Confidentiality Agreement, Executive shall
not urge as a defense that there is an adequate remedy at law nor shall the
Company be prevented from seeking any other remedies which may be available.


(e)            Reformation.  To the extent that the restrictions imposed by
Section 4(c) are interpreted by any court to be unreasonable in geographic
and/or temporal scope, such restrictions shall be deemed automatically reduced
to the extent necessary to coincide with the maximum geographic and/or temporal
restrictions deemed by such court not to be unreasonable.


5.                   Compensation and Benefits.
 
(a)            Base Compensation.  During the Term, the Company shall pay to
Executive base annual compensation (“Base Salary”) of $415,000, payable in
accordance with the Company’s regular payroll practices and less all required
withholdings benefits as hereinafter set forth in this Section 5.  Executive’s
Base Salary shall be reviewed annually and may be increased based on an
assessment of Executive’s performance, the performance of the Company,
inflation, the then prevailing salary scales for comparable positions and other
relevant factors; provided, however, that any increase in Base Salary shall be
solely within the discretion of the Board of Directors.  Executive’s Base Salary
shall not be subject to reduction from the level in effect hereunder from time
to time, other than pursuant to a salary reduction program of general
application to contract executives of the Company.


(b)            Bonuses.  During the Term, Executive shall be eligible for
year-end bonuses, which may be paid in either cash or equity, or both (any such
bonus an “Annual Bonus”), with a target of 50% of Base Salary (the “Target
Bonus”), as may be awarded solely at the discretion of the Compensation
Committee of the Board, provided that the Board shall be under no obligation
whatsoever to pay such Annual Bonus for any year.  Any such Annual Bonus shall
contain such rights and features as are typically afforded to other contract
executives of the Company.


(c)            Options.  As soon as practicable, the Company will recommend to
the Board of Directors that Executive be granted an option to acquire, at time
of issuance, the number of shares of common stock of the Company (the “Common
Stock”) that is equal to two and a half percent (2½%) of the total number of
outstanding shares of all classes of stock of the Company (the “Option”). 
One-third of the number of shares of Common Stock subject to the Option shall
vest and become exercisable on the first anniversary of the Start Date, another
one-third of the Option shall vest and become exercisable on the second
anniversary of the Start Date, and the final one-third of the Option shall vest
and become exercisable on the third Anniversary of the Start Date, all subject
to Executive’s continuing employment on the stated Start Date anniversaries.  In
addition the Executive shall be eligible for annual option grants as may be
awarded solely at the discretion of the Compensation Committee of the Board,
provided that the Board shall be under no obligation whatsoever to grant such
discretionary options awards.  Any options issued to Executive after the Option
shall be governed by the Company’s 2011 Long-Term Incentive Plan and the
Employee Option Agreement(s) under the 2011 Long-Term Incentive Plan by which
they are issued.
 
3

--------------------------------------------------------------------------------

(d)            Benefits.  During the Term, Executive shall be entitled to
participate in all employee benefit plans, programs and arrangements made
available generally to the Company’s senior executives or to its employees on
substantially the same basis that such benefits are provided to such senior
executives (including, without limitation, profit-sharing, savings and other
retirement plans (e.g., a 401(k) plan) or programs, medical, dental,
hospitalization, vision, short-term and long-term disability and life insurance
plans or programs, accidental death and dismemberment protection, travel
accident insurance, and any other employee welfare benefit plans or programs
that may be sponsored by the Company from time to time, including any plans or
programs that supplement the above-listed types of plans or programs, whether
funded or unfunded); provided, however, that nothing in this Agreement shall be
construed to require the Company to establish or maintain any such plans,
programs or arrangements.


(e)            Vacations.  During the Term, Executive shall be entitled to 20
days paid vacation per year, or such greater amount as may be earned under the
Company’s standard vacation policy, to be earned ratably throughout the year. 
Vacation days may be carried from one year to the next in accordance with the
Company vacation policy.


(f)            Reimbursement of Business Expenses.  Executive is authorized to
incur reasonable expenses in carrying out Executive’s duties and
responsibilities under this Agreement and the Company shall reimburse Executive
for all such expenses, in accordance with reasonable policies of the Company,
including but not limited to business-related air travel, meals and lodging.  In
addition, the Company shall promptly reimburse the Executive for all reasonable
legal fees incurred by the Executive in connection with the review, negotiation,
drafting and execution of this Agreement, up to a cap of $5,000.


6.                   Change of Control Benefits.


(a)            Bonus.  Executive shall be awarded an Annual Bonus for each
fiscal year of the Company ending during the Effective Period that is at least
equal to the Target Bonus, so long as Executive is employed on the last day of
such fiscal year.  Such Annual Bonus(es) will be paid no later than the 15th day
of the third month following the end of such fiscal year to which such bonus
relates.


(b)            Options.  Notwithstanding any provision to the contrary in any of
the Company’s long-term incentive plans or in any stock option or restricted
stock agreement between the Company and Executive, in the event of a Change of
Control, all vested and unvested shares of stock and all vested and unvested
options to acquire Company stock held by Executive shall be assumed by the
successor entity or parent or subsidiary of the successor entity; and further,
if the Company is not the surviving entity, Executive shall be entitled to
receive in exchange for, or in respect of, all shares of stock and all options
in the Company’s common stock, shares and options to acquire shares of the
successor entity or parent or subsidiary of the successor entity, or other
similar rights that are substantially the economic equivalent of the Executive’s
shares and stock options in the Company’s common stock immediately prior to the
Change of Control.
 
4

--------------------------------------------------------------------------------

7.                   Termination of Employment.


(a)            Termination by the Company for Cause or Termination by Executive
without Good Reason, Death or Disability.


(i)                 In the event of a termination of Executive’s employment by
the Company for Cause, a termination by Executive without Good Reason, or in the
event this Agreement terminates by reason of the death or Disability of
Executive, Executive shall be entitled to any unpaid compensation accrued
through the last day of Executive’s employment, a lump sum payment in respect of
all accrued but unused vacation days at Executive’s Base Salary in effect on the
date such vacation was earned, and payment of any other amounts owing to
Executive but not yet paid, less any amounts owed by Executive to the Company. 
Executive shall not be entitled to receive any other compensation or benefits
from the Company whatsoever (except as and to the extent the continuation of
certain benefits is required by law).


(ii)                In the case of a termination due to death or Disability,
notwithstanding any provision to the contrary in any stock option or restricted
stock agreement between the Company and Executive, all shares of stock and all
options to acquire Company stock held by Executive shall accelerate and become
fully vested upon the Date of Termination (and all options shall thereupon
become fully exercisable), and all stock options shall continue to be
exercisable for the remainder of their stated terms.


(b)            Termination by the Company without Cause or by Executive for Good
Reason.  If (x) Executive’s employment is terminated by the Company other than
for Cause, death or Disability (i.e., without Cause) or (y) Executive terminates
employment with Good Reason, then Executive will receive the amounts set forth
in Section 7(a)(i) and, on the condition that the Executive signs a separation
agreement containing a plenary release of claims in a form acceptable to the
Company within fifty (50) days after the Date of Termination and such plenary
release becomes final, binding and irrevocable, the Executive shall also be
entitled to receive the following from the Company:


(i)                 An amount equal to the sum of (A) Executive’s Base Salary
then in effect (determined without regard to any reduction in such Base Salary
constituting Good Reason) and (B) the Target Bonus, payable in equal
installments in accordance with the Company’s regular payroll schedule, from the
Date of Termination to the date that is twelve (12) months after the Date of
Termination (the “Severance Period”) provided, however, that each installment
payable before the plenary release becomes final, binding and irrevocable shall
not be paid to the Executive until such plenary release becomes final, binding
and irrevocable (at which time all such amounts that would have been paid but
for the delay described in this clause (i) shall be paid);


(ii)                A pro rata bonus equal to the Executive’s Target Bonus (A)
multiplied by the fraction obtained by dividing the aggregate amount of actual
bonuses paid to the Company’s other employment contract executives for the year
in which termination occurs by such employment contract executives’ aggregate
target bonuses for the year in which termination occurs, multiplied by (B) the
fraction obtained by dividing the number of days in the year through the Date of
Termination by the total number of days in the year, which amount shall be paid
when the Company’s other employment contract executives are paid their bonuses;
 
5

--------------------------------------------------------------------------------

(iii)              During the Severance Period, if Executive elects to continue
Company medical benefits through the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), the Company shall continue to pay the Company’s costs of
such benefits as Executive elects to continue under the same plans and on the
same terms and conditions as such benefits are provided to active employees of
the Company for up to twelve (12) months.  If for any reason COBRA coverage is
unavailable at any time during the Severance Period, the Company shall reimburse
Executive no less frequently than quarterly in advance an amount which, after
taxes, is sufficient for Executive to purchase medical and dental coverage for
Executive and Executive’s dependents that is substantially equivalent to the
medical and dental coverage that Executive and Executive’s dependents were
receiving immediately prior to the Date of Termination and that is available to
comparable active employees, reduced by the amount that would be paid by
comparable active employees for such coverage under the Company’s plans. 
Company’s obligation under this Section 7(b)(iii) shall terminate or be reduced
to the extent that substantially similar coverage (determined on a
benefit-by-benefit basis) are provided by a subsequent employer;


(iv)              Upon the date that the plenary release becomes final, binding
and irrevocable, notwithstanding any provision to the contrary in any stock
option or restricted stock agreement between the Company and the Executive, all
vested stock options to acquire Company stock and all other similar equity
awards held by the Executive as of the Date of Termination shall continue to be
exercisable during the Severance Period; and


(v)               Notwithstanding the foregoing, if Executive engages in a
material breach of any provision of this Agreement or the Executive’s
Confidentiality Agreement during the Severance Period, and such breach is not
cured within five business days after receipt from the Company of notice
thereof, then the Company’s continuing obligations under this Section 7(b) shall
cease as of the date of the breach and the Executive shall be entitled to no
further payments hereunder.


(c)            Termination in connection with a Change of Control.  If
Executive’s employment is terminated by the Company other than for Cause or by
Executive for Good Reason during the Effective Period, then Executive shall be
entitled to receive the following from the Company:


(i)                 All amounts and benefits described in Section 7(a)(i) above;


(ii)                Within 10 days after the Date of Termination, a lump sum
cash payment equal to the Target Bonus multiplied by the fraction obtained by
dividing the number of days Executive was employed during the calendar year in
which the Date of Termination occurs by 365;


(iii)              Within 10 days after the Date of Termination, a lump sum cash
payment in an amount equal to 1.5 times the sum of (A) Executive’s Base Salary
then in effect (determined without regard to any reduction in such Base Salary
constituting Good Reason) and (B) the Target Bonus; provided, however, that if
Executive’s employment is terminated prior to the consummation of a Change of
Control but under circumstances that would cause the Change of Control Date to
precede the date that the Change of Control is consummated, such amount will be
paid in equal installments in accordance with the Company’s regular payroll
schedule over the Severance Period described in Section 7(b)(ii);
 
6

--------------------------------------------------------------------------------

(iv)              If Executive elects to continue Company medical benefits under
COBRA, for a period of 12 months following the Date of Termination (the “Benefit
Period”), the Company shall continue to pay the Company’s costs of such benefits
as Executive elects to continue under the same plans and on the same terms and
conditions as such benefits are provided to active employees of the Company.  If
for any reason COBRA coverage is unavailable at any time during the Benefit
Period, the Company shall reimburse Executive no less frequently than quarterly
in advance an amount which, after taxes, is sufficient for Executive to purchase
medical and dental coverage for Executive and Executive’s dependents that is
substantially equivalent to the medical and dental coverage that Executive and
Executive’s dependents were receiving immediately prior to the Date of
Termination and that is available to comparable active employees, reduced by the
amount that would be paid by comparable active employees for such coverage under
the Company’s plans.  Company’s obligation under this Section 7(b)(iii) shall
terminate or be reduced to the extent that substantially similar coverage
(determined on a benefit-by-benefit basis) are provided by a subsequent
employer;


(v)               Notwithstanding any provision to the contrary in any stock
option or restricted stock agreement between the Company and Executive, all
shares of stock and all options to acquire Company stock (or shares and options
to acquire shares of a successor entity or parent or subsidiary of the successor
entity issued or substituted for shares and options to acquire Company stock
pursuant to Section 6(b) hereof) held by Executive shall accelerate and become
fully vested upon the Date of Termination and all restrictions thereon shall be
lifted, and all stock options shall continue to be exercisable for the remainder
of their stated terms; and


(vi)              Notwithstanding the foregoing, if Executive engages in a
material breach of any provision of this Agreement or Executive’s
Confidentiality Agreement during the Severance Period, and such breach is not
cured within five business days after receipt from the Company of notice
thereof, then the Company’s continuing obligations under this Section 7(c) shall
cease as of the date of the breach and the Executive shall be entitled to no
further payments or benefits hereunder.


8.                   Notice of Termination.


(a)            Any termination of Executive’s employment by the Company for
Cause, or by Executive for Good Reason shall be communicated by a Notice of
Termination to the other party hereto given in accordance with Section 12.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which: (i) is given at least 10 days prior to the Date of Termination (at least
30 days in the case of Notice of Termination given by Executive for Good
Reason), (ii) indicates the specific termination provision in this Agreement
relied upon, (iii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iv) specifies the
employment termination date.  The failure to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause will not waive any right of the party giving the Notice of
Termination hereunder or preclude such party from asserting such fact or
circumstance in enforcing its rights hereunder.  If Executive elects to
terminate this Agreement without Good Reason, Executive must provide advance
written notice of at least 90 days and the Company, at its sole option, may
elect to terminate Executive’s employment and this Agreement at any point during
the 90 day notice period.
 
7

--------------------------------------------------------------------------------

(b)            A Termination of Employment of Executive will not be deemed to be
for Good Reason unless Executive gives the Notice of Termination provided for
herein within 30 days after Executive has actual knowledge of the act or
omission of the Company constituting such Good Reason and Executive gives the
Company a 30 day cure period to rectify or correct the condition or event that
constitutes Good Reason and Executive delivers final Notice of Termination
within 30 days of the date that Company’s failure to cure deadline has expired.


9.                   Mitigation of Damages.  Executive will not be required to
mitigate damages or the amount of any payment or benefit provided for under this
Agreement by seeking other employment or otherwise.  Except as otherwise
provided in Sections 7(b)(iv) and 7(c)(iv), the amount of any payment or benefit
provided for under this Agreement will not be reduced by any compensation or
benefits earned by Executive as the result of self-employment or employment by
another employer or otherwise.
 
10.                 Excess Parachute Excise Tax.
 
(a)            Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment, award, benefit or
distribution (including any acceleration) by the Company or any entity which
effectuates a transaction described in Section 280G(b)(2)(A)(i) of the Code to
or for the benefit of Executive (whether pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 10) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred with
respect to such excise tax by Executive (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), the Company will automatically reduce such Payments to the extent, but
only to the extent, necessary so that no portion of the remaining Payments will
be subject to the Excise Tax, unless the amount of such Payments that the
Executive would retain after payment of the Excise Tax and all applicable
Federal, state and local income taxes without such reduction would exceed the
amount of such Payments that the Executive would retain after payment of all
applicable Federal, state and local taxes after applying such reduction.  Unless
otherwise elected by the Executive to the extent permitted under Code Section
409A, the Company shall reduce or eliminate the Payments by first reducing or
eliminating any cash severance benefits (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating any
accelerated vesting of stock options or similar awards, then by reducing or
eliminating any accelerated vesting of restricted stock or similar awards, then
by reducing or eliminating any other remaining Payments; provided, that no such
reduction or elimination shall apply to any non-qualified deferred compensation
amounts (within the meaning of Section 409A of the Code) to the extent such
reduction or elimination would accelerate or defer the timing of such payment in
manner that does not comply with Section 409A of the Code.


(b)            All determinations required to be made under this Section 10,
including the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s independent auditors or such other certified
public accounting firm of national standing reasonably acceptable to Executive
as may be designated by the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within 15
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
furnish Executive with a written opinion to such effect, and to the effect that
failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  Any determination by the Accounting Firm shall be binding upon the
Company and Executive.
 
8

--------------------------------------------------------------------------------

11.                Legal Fees.  All reasonable legal fees and related expenses
(including costs of experts, evidence and counsel) paid or incurred by Executive
pursuant to any claim, dispute or question of interpretation relating to this
Agreement shall be paid or reimbursed by the Company if Executive is successful
on the merits pursuant to a legal judgment or arbitration.  Except as provided
in this Section 11, each party shall be responsible for its own legal fees and
expenses in connection with any claim or dispute relating to this Agreement.


12.                Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed within the continental United States
by first class certified mail, return receipt requested, postage prepaid,
addressed as follows:


if to the Board or the Company:


Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, PA 18976
Attn:  General Counsel


if to Executive:


Craig Fraser
The address on file with the records of the Company


Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.


13.                Withholding.  The Company shall be entitled to withhold from
payments due hereunder any required federal, state or local withholding or other
taxes.


14.               Entire Agreement.  This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes the Employment Agreement and all other prior agreements, written or
oral, with respect thereto.


15.                Arbitration.


(a)            If the parties are unable to resolve any dispute or claim
relating directly or indirectly to this Agreement or any dispute or claim
between Executive and the Company or its officers, directors, agents, or
employees (a “Dispute”), then either party may require the matter to be settled
by final and binding arbitration by sending written notice of such election to
the other party clearly marked “Arbitration Demand.”  Such Dispute shall be
arbitrated in accordance with the terms and conditions of this Section 15. 
Notwithstanding the foregoing, either party may apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or prevent irreparable harm.
 
9

--------------------------------------------------------------------------------

(b)           The Dispute shall be resolved by a single arbitrator in an
arbitration administered by the American Arbitration Association in accordance
with its Employment Arbitration Rules and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  The
decision of the arbitrator shall be final and binding on the parties, and
specific performance giving effect to the decision of the arbitrator may be
ordered by any court of competent jurisdiction.


(c)            Nothing contained herein shall operate to prevent either party
from asserting counterclaim(s) in any arbitration commenced in accordance with
this Agreement, and any such party need not comply with the procedural
provisions of this Section 15 in order to assert such counterclaim(s).


(d)           The arbitration shall be filed with the office of the American
Arbitration Association (“AAA”) located in Philadelphia, Pennsylvania or such
other AAA office as the parties may agree upon (without any obligation to so
agree).  The arbitration shall be conducted pursuant to the Employment
Arbitration Rules of AAA as in effect at the time of the arbitration hearing,
such arbitration to be completed in a 60-day period. In addition, the following
rules and procedures shall apply to the arbitration:


(i)                 The arbitrator shall have the sole authority to decide
whether or not any Dispute between the parties is arbitrable and whether the
party presenting the issues to be arbitrated has satisfied the conditions
precedent to such party’s right to commence arbitration as required by this
Section 15.


(ii)               The decision of the arbitrator, which shall be in writing and
state the findings, the facts and conclusions of law upon which the decision is
based, shall be final and binding upon the parties, who shall forthwith comply
after receipt thereof.  Judgment upon the award rendered by the arbitrator may
be entered by any competent court.  Each party submits itself to the
jurisdiction of any such court, but only for the entry and enforcement to
judgment with respect to the decision of the arbitrator hereunder.


(iii)              The arbitrator shall have the power to grant all legal and
equitable remedies (including, without limitation, specific performance) and
award compensatory and punitive damages if authorized by applicable law.


(iv)              Except as provided in Section 11, the parties shall bear their
own costs in preparing for and participating in the resolution of any Dispute
pursuant to this Section 15, and the costs of the arbitrator(s) shall be equally
divided between the parties.


(v)               Except as provided in the last sentence of Section 15(a), the
provisions of this Section 15 shall be a complete defense to any suit, action or
proceeding instituted in any federal, state or local court or before any
administrative tribunal with respect to any Dispute arising in connection with
this Agreement.  Any party commencing a lawsuit in violation of this Section 15
shall pay the costs of the other party, including, without limitation,
reasonable attorney’s fees and defense costs.
 
10

--------------------------------------------------------------------------------

16.                Miscellaneous.


(a)            Governing Law.  This Agreement shall be interpreted, construed,
governed and enforced according to the laws of the Commonwealth of Pennsylvania
without regard to the application of choice of law rules.


(b)           Amendments.  No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.


(c)            Severability.  If one or more provisions of this Agreement are
held to be invalid or unenforceable under applicable law, such provisions shall
be construed, if possible, so as to be enforceable under applicable law, or such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.


(d)            Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the beneficiaries, heirs and representatives of Executive
(including the Beneficiary) and the successors and assigns of the Company.  The
Company shall require any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to all or substantially all of its assets, by
agreement in form and substance satisfactory to Executive, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform this Agreement if no such
succession had taken place.  Regardless whether such agreement is executed, this
Agreement shall be binding upon any successor of the Company in accordance with
the operation of law and such successor shall be deemed the Company for purposes
of this Agreement.


(e)            Successors and Assigns.  Except as provided in Section16(d) in
the case of the Company, or to the Beneficiary in the case of the death of
Executive, this Agreement is not assignable by any party and no payment to be
made hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.


(f)             Remedies Cumulative; No Waiver.  No remedy conferred upon either
party by this Agreement is intended to be exclusive of any other remedy, and
each and every such remedy shall be cumulative and shall be in addition to any
other remedy given hereunder or now or hereafter existing at law or in equity. 
No delay or omission by either party in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.


(g)            Survivorship.  Notwithstanding anything in this Agreement to the
contrary, all terms and provisions of this Agreement that by their nature extend
beyond the termination of this Agreement shall survive such termination.


(h)            Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements, promises, covenants or arrangements, whether
oral or written, with respect thereto.
 
11

--------------------------------------------------------------------------------

(i)             Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one document.


17.                 No Contract of Employment.  Nothing contained in this
Agreement will be construed as a right of Executive to be continued in the
employment of the Company, or as a limitation of the right of the Company to
discharge Executive with or without Cause.
 
18.                Section 409A of the Code.  The intent of the parties is that
payments and benefits under this Agreement comply with, or be exempt from,
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
Agreement shall be construed and interpreted in accordance with such intent. 
Executive’s termination of employment (or words to similar effect) shall not be
deemed to have occurred for purposes of this Agreement unless such termination
of employment constitutes a “separation from service” within the meaning of Code
Section 409A and the regulations and other guidance promulgated thereunder.
 
(a)            Notwithstanding any provision to the contrary in this Agreement,
if Executive is deemed on the date of Executive’s termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B) and
using the identification methodology selected by the Company from time to time,
or if none, the default methodology set forth in Code Section 409A, then with
regard to any payment or the providing of any benefit that constitutes
“non-qualified deferred compensation” pursuant to Code Section 409A and the
regulations issued thereunder that is payable due to Executive’s separation from
service, to the extent required to be delayed in compliance with Code Section
409A(a)(2)(B), such payment or benefit shall not be made or provided to
Executive prior to the earlier of (i) the expiration of the six (6) month period
measured from the date of Executive’s separation from service, and (ii) the date
of Executive’s death (the “Delay Period”).  On the first day of the seventh
month following the date of Executive’s separation from service or, if earlier,
on the date of Executive’s death, all payments delayed pursuant to this Section
18(a) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due to Executive under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
 
(b)           To the extent any reimbursement of costs and expenses provided for
under this Agreement constitutes taxable income to Executive for Federal income
tax purposes, such reimbursements shall be made no later than December 31 of the
calendar year next following the calendar year in which the expenses to be
reimbursed are incurred.  With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.  Any tax gross-ups provided
for under this Agreement shall in no event be paid to Executive later than the
December 31 of the calendar year following the calendar year in which the taxes
subject to gross-up are incurred or paid by Executive.
 
(c)            If any amount under this Agreement is to be paid in two or more
installments, for purposes of Code Section 409A each installment shall be
treated as a separate payment.
 
12

--------------------------------------------------------------------------------

19.                Executive Acknowledgement.  Executive hereby acknowledges
that Executive has read and understands the provisions of this Agreement, that
Executive has been given the opportunity for Executive’s legal counsel to review
this Agreement, that the provisions of this Agreement are reasonable and that
Executive has received a copy of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first above written.


Discovery Laboratories, Inc.


By:
/s/ Kathryn A. Cole   /s/ Craig Fraser
Name:
Kathryn A. Cole
 
Craig Fraser
Title:
Senior Vice President, Human Resources
   

 
13

--------------------------------------------------------------------------------

EXHIBIT A


(a)            “Beneficiary” means any individual, trust or other entity named
by Executive to receive the payments and benefits payable hereunder in the event
of the death of Executive.  Executive may designate a Beneficiary to receive
such payments and benefits by completing a form provided by the Company and
delivering it to the General Counsel of the Company.  Executive may change his
designated Beneficiary at any time (without the consent of any prior
Beneficiary) by completing and delivering to the Company a new beneficiary
designation form.  If a Beneficiary has not been designated by Executive, or if
no designated Beneficiary survives Executive, then the payment and benefits
provided under this Agreement, if any, will be paid to Executive’s estate, which
shall be deemed to be Executive’s Beneficiary.


(b)            “Cause” means: (i) Executive’s willful and continued neglect of
Executive’s duties with the Company (other than as a result of Executive’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Company which
specifically identifies the manner in which the Company believes that Executive
has neglected his duties; (ii) the final conviction of Executive of, or an
entering of a guilty plea or a plea of no contest by Executive to, a felony; or
(iii) Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.


For purposes of this definition, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without a reasonable belief that the action
or omission was in the best interests of the Company.  Any act, or failure to
act, based on authority given pursuant to a resolution duly adopted by the
Board, or the advice of counsel to the Company, will be conclusively presumed to
be done, or omitted to be done, by Executive in good faith and in the best
interests of the Company.


(c)            “Change of Control” means the occurrence of any one of the
following events:
 
(i)                  any “person” (as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, an underwriter temporarily holding securities pursuant to an
offering of such securities or any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, directly or indirectly (x) acquires
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing more than 50% of the combined voting power of the
Company’s then outstanding securities or; (y) acquires within a 12 consecutive
month period “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing 35% of the combined voting power of the
Company’s then outstanding securities;


(ii)                persons who comprise a majority of the Board are replaced
during any 12 consecutive month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of such appointment or election;
 
14

--------------------------------------------------------------------------------

(iii)               the consummation of a reorganization, merger, statutory
share exchange, consolidation or similar corporate transaction (each, a
“Business Combination”) other than a Business Combination in which all or
substantially all of the individuals and entities who were the beneficial owners
of the Company’s voting securities immediately prior to such Business
Combination beneficially own, directly or indirectly, 50% or more of the
combined voting power of the voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such Business Combination; or


(iv)              any “person” (as defined in Sections 13(d) and 14(d) of the
Exchange Act) acquires all or substantially all of the assets of the Company
within any 12 consecutive month period.


Notwithstanding the foregoing, none of the foregoing events shall constitute a
Change of Control of the Company unless such event also constitutes a change in
ownership of the Company within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v), a change in the effective control of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi) or a change in
ownership of a substantial portion of the assets of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii).
 
(d)            “Change of Control Date” means any date after the date hereof on
which a Change of Control occurs; provided, however, that if a Change of Control
occurs and if Executive’s employment with the Company is terminated or an event
constituting Good Reason (as defined below) occurs prior to the Change of
Control, and if it is reasonably demonstrated by Executive that such termination
or event (i) was at the request of a third party who has taken steps reasonably
calculated to effect the Change of Control, or (ii) otherwise arose in
connection with or in anticipation of the Change of Control then, for all
purposes of this Agreement, the Change of Control Date shall mean the date
immediately prior to the date of such termination or event.


(e)            “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.


(f)            “Date of Termination” means the date specified in a Notice of
Termination pursuant to Section 8 hereof, or Executive’s last date as an active
employee of the Company before a termination of employment due to death,
Disability or other reason, as the case may be.


(g)            “Disability” means a mental or physical condition that renders
Executive substantially incapable of performing his duties and obligations under
this Agreement, after taking into account provisions for reasonable
accommodation, as determined by a medical doctor (such doctor to be mutually
determined in good faith by the parties) for three or more consecutive months or
for a total of six months during any 12 consecutive months; provided, that
during such period the Company shall give Executive at least 30 days’ written
notice that it considers the time period for disability to be running.
 
15

--------------------------------------------------------------------------------

(h)            “Effective Period” means the period beginning on the Change of
Control Date and ending 24 months after the date of the related Change of
Control.


(i)            “Good Reason” means, unless Executive has consented in writing
thereto, the occurrence of any of the following:  (i) the assignment to
Executive of any duties materially inconsistent with Executive’s position,
including any change in status, title, authority, duties or responsibilities or
any other action which results in a material diminution in such status, title,
authority, duties or responsibilities; (ii) a material reduction in Executive’s
Base Salary by the Company; (iii) the relocation of Executive’s office to a
location more than 30 miles from Warrington, Pennsylvania; (iv) the failure of
the Company to comply with the provisions of Section 6(a); or (v)  the failure
of the Company to obtain the assumption in writing of the Company’s obligation
to perform this Agreement by any successor to all or substantially all of the
assets of the Company within 15 days after a Business Combination or a sale or
other disposition of all or substantially all of the assets of the Company.
 
16

--------------------------------------------------------------------------------

EXHIBIT B
EMPLOYEE CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS,
NON-INTERFERENCE AND NON-COMPETITION AGREEMENT


The following is an agreement (“Agreement”) between Discovery Laboratories,
Inc., a Delaware corporation (the “Company”), and any successor in interest, and
me, Craig Fraser, and this Agreement is a material part of the consideration for
my employment by the Company:


1.                   Job Title and Responsibility.  I understand that my job
title with the Company will be President and Chief Executive Officer and that
the Company may change this title at any time.  My job duties and
responsibilities will be those assigned to me by the Company from time to time.
 
2.                   Consideration.  I understand that the consideration to me
for entering into this Agreement is my employment with the Company, and I agree
that this consideration is fully adequate to support this Agreement.


3.                   Proprietary Information.  I acknowledge that the Company is
engaged in a continuous program of research, development and production.  I also
acknowledge that the Company possesses or has rights to secret, private,
confidential information and processes (including processes and information
developed by me during my employment by the Company) which are valuable, special
and unique assets of the Company and which have commercial value in the
Company's business (“Proprietary Information”).  Proprietary Information
includes, but is not limited to, information and details regarding the Company’s
business, trade or business secrets, inventions, intellectual property, systems,
policies, records, reports, manuals, documentation, models, data and data bases,
products, processes, operating systems, manufacturing techniques, research and
development techniques and processes, devices, methods, formulas, compositions,
compounds, projects, developments, plans, research, financial data, personnel
data, internal business information, strategic and staffing plans and practices,
business, marketing, promotional or sales plans, practices or programs, training
practices and programs, costs, rates and pricing structures and business
methods, computer programs and software, customer and supplier identities,
information and lists, confidential information regarding customers and
suppliers, and contacts at or knowledge of Company suppliers and customers or of
prospective or potential customers and suppliers of the Company.


4.                   Obligation of Confidentiality.  I understand and agree that
my employment creates a relationship of confidence and trust between the Company
and me with respect to (i) all Proprietary Information, and (ii) the
confidential information of others with which the Company has a business
relationship.  At all times, both during my employment by the Company and after
the termination of my employment (whether voluntary or involuntary), I will keep
in confidence and trust all such information, and I will not use, reveal,
communicate, or disclose any such Proprietary Information or confidential
information to anyone or any entity, without the written consent of the Company,
unless I am ordered to make disclosure by a court of competent jurisdiction.


5.                   Ownership, Disclosure and Assignment of Proprietary
Information and Inventions.  In addition, I hereby agree as follows:
 

--------------------------------------------------------------------------------

(a)            Ownership and Assignment.  All Proprietary Information is, and
shall be, the sole and exclusive property of the Company and its successors and
assigns, and the Company and its successors and assigns shall be the sole and
exclusive owner of all Proprietary Information, including, but not limited to,
trade secrets, inventions, patents, trademarks, copyrights, and all other rights
in connection with such Proprietary Information.  I agree that I have no rights
in Proprietary Information.  I hereby assign, and shall assign, to the Company
and its successors and assigns any and all rights, title and interest I may have
or acquire in Proprietary Information.  Any copyrightable work prepared in whole
or in part by me in the course of my employment shall be deemed “a work made for
hire” under applicable copyright laws, and the Company and its successors and
assigns shall own all of the rights in any copyright.


(b)            Return of Materials and Property.  All documents, records,
apparatus, equipment, databases, data and information, whether stored in
physical form or by electronic means, and all electronic, computer,
intellectual, and physical property (“Materials and Property”), whether or not
pertaining to Proprietary Information, furnished to me by the Company or
produced by me or others in connection with employment, shall be and remain the
sole and exclusive property of the Company.  I shall return to the Company all
Materials and Property as and when requested by the Company.  Even if the
Company does not so request, I shall return all Materials and Property upon
termination of employment by me or by the Company for any reason, and I will not
take with me any Materials and Property, or any reproduction thereof, upon such
termination.


(c)            Notification.  During the term of my employment and for one (1)
year thereafter, I will promptly disclose to the Company, or any persons
designated by it, all improvements, inventions, intellectual property, works of
authorship, formulas, ideas, processes, techniques, discoveries, developments,
designs, devices, innovations, know‑how and data, and creative works in which
copyright and/or unregistered design rights will subsist in various media
(collectively, “Inventions”), whether or not such Inventions are patentable,
which I make or conceive, contribute to, reduce to practice, or learn, either
alone or jointly with others.


(d)            Ownership of Inventions.  I agree and acknowledge that all
Inventions which I make, conceive, develop, or reduce to practice (in whole or
in part, either alone or jointly with others) at any time during my employment
by the Company, and (i) which were created using the equipment, supplies,
facilities or trade secret information of the Company, or (ii) which were
developed during the hours for which I was compensated by the Company, or (iii)
which relate, at the time of conception, creation, development or reduction to
practice, to the business of the Company or to its actual or demonstrably
anticipated research and development, or (iv) which result from any work
performed by me for the Company, shall be the sole and exclusive property of the
Company and its successors and assigns (and to the fullest extent permitted by
law shall be deemed works made for hire), and the Company and its successors and
assigns shall be the sole and exclusive owner of all Inventions, patents,
copyrights and all other rights in connection therewith.  I hereby assign to the
Company any and all rights I may have or acquire in such Inventions.  I agree
that any Invention required to be disclosed under paragraph (c), above, within
one (1) year after the termination of my employment shall be presumed to have
been conceived or made during my employment with the Company and will be
assigned to the Company unless and until I prove and establish to the contrary.
 
2

--------------------------------------------------------------------------------

(e)            Assistance and Cooperation.  With respect to Inventions described
in paragraph (d), above, I will assist the Company in every proper way (but at
the Company's expense) to obtain, and from time to time enforce, patents,
copyrights or other rights on these Inventions in any and all countries, and
will execute all documents reasonably necessary or appropriate for this
purpose.  This obligation shall survive the termination of my employment.  In
the event that the Company is unable for any reason whatsoever to secure my
signature to any document reasonably necessary or appropriate for any of the
foregoing purposes (including renewals, extensions, continuations, divisions or
continuations in part), I hereby irrevocably designate and appoint the Company,
and its duly authorized officers and agents, as my agents and attorneys-in- fact
to act for and in my behalf and instead of me, but only for the purpose of
executing and filing any such document and doing all other lawfully permitted
acts to accomplish the foregoing purposes with the same legal force and effect
as if executed by me.


(f)            Exempt Inventions.  I understand that this Agreement does not
require assignment of an Invention for which no equipment, supplies, facilities,
resources, or trade secret information of the Company was used and which was
developed entirely by me on my own time, unless the invention relates (i)
directly to the business of the Company or (ii) to the Company's actual or
demonstrably anticipated research or development.  However, I will disclose to
the Company any Inventions I claim are exempt, as required by paragraph (c)
above, in order to permit the Company to determine such issues as may arise. 
Such disclosure shall be received in confidence by the Company.


6.                   Prior Inventions.  As a matter of record I attach hereto as
Exhibit A a complete list of all inventions or improvements relevant to the
subject matter of my employment by the Company which have been made or conceived
or first reduced to practice by me, alone or jointly with others, prior to my
employment with the Company, that I desire to remove from the operation of this
Agreement, and I covenant that such list is complete.  If no such list is
attached to this Agreement, I represent that I have no such inventions and
improvements at the time of my signing this Agreement.


7.                   Other Business Activities.  So that the Company may be
aware of the extent of any other demands upon my time and attention, I will
disclose to the Company (such disclosure to be held in confidence by the
Company) the nature and scope of any other business activity in which I am or
become engaged during the term of my employment.  During the term of my
employment, I will not engage in any business activity or employment which is in
competition with, or is related to, the Company's business or its actual or
demonstrably anticipated research and development, or that will affect in any
manner my ability to perform fully all of my duties and responsibilities for the
Company.


8.                   Non-Interference and Non‑Solicitation of Employees,
Customers and Others.


(a)            During my employment with the Company and for twelve (12) months
after the termination of my employment (whether the termination is by me or the
Company, the “Restricted Period”), I will not, and will not attempt to directly
or indirectly do any one or more of the following: (i) induce, encourage or
solicit any employee, consultant, or independent contractor of the Company to
leave the Company for any reason, unless specifically requested to take such
action in writing by the Company; or (ii) employ, retain, or engage any
employee, consultant, or independent contractor of the Company.  For purposes of
this Section 8(a), the terms “employee”, “consultant” and “independent
contractor” shall include those who served in such capacities during within
twelve (12) months preceding the date of the termination of my employment.
 
3

--------------------------------------------------------------------------------

(b)            During the Restricted Period, I will not, and will not attempt
to, directly or indirectly, solicit, divert, disrupt, interfere with or take
away any Company customer, supplier, agent, vendor, distributor, representative,
or other contracting party with the Company that had such a relationship with
the Company during my employment with the Company to a business that is a
Competitor of the Company.  For purposes of this Agreement, the term
“Competitor” shall include any company or other entity engaged in developing or
commercializing any one or more of the following: (i) surfactants for medical or
research purposes; (ii) any device or system (including related methods and
processes) using, based on, or similar to (a) the Company’s capillary generation
technology or (b) any of the Company’s drug delivery technologies; or (iii) any
product or process developed and commercialized, or under development in whole
or in part, by the Company during my employment.


(c)            During the Restricted Period, I will not, and will not attempt
to, directly or indirectly induce any customer, supplier, agent, vendor,
distributor, representative, or other contracting party with the Company that
had such a relationship with the Company during my employment with the Company,
to reduce its patronage of the Company or to terminate any written or oral
agreement or understanding, or any other business relationship with the Company.


9.                   Non-Competition During and After Employment.  During the
Restricted Period, I will not directly or indirectly, without the prior written
consent of the Company, maintain a relationship with a Competitor including as
an employee, employer, consultant, agent, lender, investor, principal, partner,
stockholder, corporate officer, director, or in any other individual or
representative capacity.  I understand and agree that the restrictions in this
paragraph are necessary and reasonable to protect the legitimate business
interests of the Company.


10.                Obligations to Former Employers.  I represent that my
execution of this Agreement, my employment with the Company, and my performance
of my duties and proposed duties to the Company will not violate any obligations
or agreements I have, or may have, with any former employer or any other third
party, including any obligations and agreements requiring me not to compete or
to keep confidential any proprietary or confidential information.  I have not
entered into, and I will not enter into, any agreement which conflicts with this
Agreement or that would, if performed by me, cause me to breach this Agreement. 
I further represent that I have no knowledge of any pending or threatened
litigation to which the Company may become a party by virtue of my association
with the Company.  I further agree to immediately inform the Company of any such
pending or threatened litigation should it come to my attention during the
course of my employment.  I also represent that I have provided to the Company
for its inspection before I signed this Agreement all confidentiality,
non-compete, non-solicitation, and all other employment-related agreements and
obligations to which I am party to which I am bound.


11.                Confidential Information of, and Agreements with, Former
Employers.  In the course of performing my duties to the Company, I will not
utilize any trade secrets, proprietary or confidential information of or
regarding any former employer or business affiliate, nor violate any written or
oral, express or implied agreement with any former employer or other third
party.
 
4

--------------------------------------------------------------------------------

12.                United States Government Obligations. I acknowledge that the
Company from time to time may have agreements with other persons or with the
United States Government, or agencies thereof, which impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work.  I
agree to be bound by all such obligations and restrictions which are made known
to me and to take all action necessary to discharge the obligations of the
Company under such agreements.


13.                Remedies.  I acknowledge that my failure to comply with, or
my breach of, any of the terms and conditions of this Agreement shall
irreparably harm the Company, and that money damages would not adequately
compensate the Company for this harm.  Accordingly, I acknowledge that in the
event of a threatened or actual breach by me of any provision of this Agreement,
in addition to any other remedies the Company may have at law, the Company shall
be entitled to equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy then available, without requiring the Company to post any bond.  I agree
that nothing herein contained shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such threatened or actual
breach, including money damages, and I agree that the Company shall be entitled
to recover from me any attorney’s fees it incurs in enforcing the terms of this
Agreement.


14.                Not an Employment Agreement.  I acknowledge and agree that
this Agreement is not a contract of employment for any specific period of time
and that I am employed by the Company at will and my employment may be
terminated by either me or the Company for any lawful reason.


15.                Miscellaneous.


(a)Reformation and Severability.  If any provision of this Agreement is held to
be invalid or unenforceable under applicable law, such provision shall be
reformed and/or construed, if possible, to be enforceable under applicable law;
otherwise, such provision shall be excluded from this Agreement and the balance
of the Agreement shall remain fully enforceable and valid in accordance with its
terms.


(b)            No Waiver.  No delay or omission by the Company in exercising any
right hereunder will operate as a waiver of that or any other right.  A waiver
or consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.


(c)            Reassignment.  I expressly consent to be bound by the provisions
of this Agreement for the benefit of the Company or any subsidiary or affiliate
thereof to whose employment I may be transferred, without the necessity that
this Agreement be reassigned at the time of such transfer.


(d)            Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania (but
not the law or principles of conflict of laws).  The parties submit to the
exclusive jurisdiction of the state or federal courts of Pennsylvania for all
disputes arising out of or relating to this Agreement, and hereby waive, and
agree not to assert, in any action, suit, or proceeding between the parties
arising out of or relating to this Agreement that the action, suit, or
proceeding may not be brought or is not maintainable in such courts, that this
Agreement may not be enforced by such courts, that the action, suit, or
proceeding is brought in an inconvenient forum, that the venue of the action,
suit, or proceeding is improper, or that the action, suit, or proceeding, if
brought in Pennsylvania state court, may be removed to federal courts.
 
5

--------------------------------------------------------------------------------

(e)            Effective Date.  This Agreement shall be effective as of the
first day of my employment by the Company, shall be binding upon me, my heirs,
executors, assigns and administrators, and shall inure to the benefit of the
Company and its successors and assigns.


(f)             Entire Agreement.  This Agreement contains the entire agreement
of the parties relating to the subject matter herein, and may not be waived,
changed, extended or discharged except by an agreement in writing signed by both
parties.


(g)           Acknowledgement.  I acknowledge and agree that I have fully read
and that I understand all of the terms and provisions of this Agreement, that I
have had the opportunity to consult with an attorney and to discuss this
Agreement with an attorney, that I have had any questions regarding the effect
of this Agreement or the meaning of its terms answered to my satisfaction, and,
intending to be legally bound hereby, I freely and voluntarily sign this
Agreement.



   
Discovery Laboratories, Inc.
        /s/ Craig Fraser  
By:
/s/ Kathryn Cole
Name:
Craig Fraser  
Name:
Kathryn Cole
Date:
   
Title:
Senior Vice President,
       
Human Resources

 
6

--------------------------------------------------------------------------------

EXHIBIT A


1.                   The following is a complete list of all inventions or
improvements (“Intellectual Property”) relevant to my employment by Discovery
Laboratories, Inc. (the “Company”) that have been made or conceived or first
reduced to practice by me, alone or jointly with others, prior to my employment
by the Company that I desire to remove from the operation of the Employee
Confidentiality, Assignment of Inventions, Non-Interference and Non-Competition
Agreement between me and the Company (the “Employee Agreement”).



 
☐
No Intellectual Property.




 
☐
Any and all Intellectual Property regarding:

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
☐
Additional sheets attached.



2.                   I propose to bring to my employment the following materials
and documents of a former employer or materials and documents created by me
and/or others during any previous employment (“Materials”):
 

 
☐
No Materials.

 

 
☐
Materials:

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
☐
Additional sheets attached.



3.                   I acknowledge and agree that the Materials set forth above
are being provided by me in accordance with the representations set forth in
Section 10 of the Employee Agreement between me and the Company.



   
Name:
   


 
7

--------------------------------------------------------------------------------